DETAILED ACTION
Applicant’s amendment filed 6/17/2021 has been fully considered. 
Claims 1-5 and 8-14 are pending and have been examined. Claims 6-7 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to the claims is withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Regarding the arguments against Irwin, Examiner respectfully points out that each layer is encrypted by different keys, thus the re-encrypted key is an encrypted key that is encrypted again (re-encrypted) with another key, without being first decrypted (figs.5-9, par.114-127, 189-195). The different entities of Irwin do not have access to the key used to decrypt and play the content as each layer is being encrypted by the different parties, meeting the argument that “rights management system” does not have access to the “plaintext of the content key”. Applicant’s arguments are not persuasive. 
Assuming arguendo such interpretation is not proper, Kohiyama (20150195258), Evans (20140314233), Mangalore (20110145562), Wells (20180314827) teach a secure module for decrypting/reencrypting keys.
Claim Rejections - 35 USC § 102
Claims 1, 8-9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irwin (20050071280).
Regarding claim 1, Irwin teaches 
A method for managing protected content performed by a rights management system comprising a processor and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the system to perform the method, the method comprising (abstract, pr.153-175): 
receiving, from a content service system, a protected reencryption program, an encrypted content key encrypted using a public encryption key of the content service system, and an identifier of a piece of 
receiving, from a user device, a license request message, the license request message comprising the identifier of the piece of content and a public encryption key of the user device (par.92-100, client request includes requested rights, public key of client); 
generating a reencrypted content key using the protected reencryption program based on the encrypted content key and the public encryption key of the user device, the reencrypted content key being encrypted using the public encryption key of the user device, wherein qenerating the reencrypted content key comprises generating the reencrypted content key by the protected encryption program without exposing plaintext of the content key to the rights management system during execution of the protected reencryption program  (par.54-55, re-encrypt keys, package, 92-102, 159-170, encrypted federated key, license key encrypted with public key, par.189-195); 
generating a content license associated with the piece of content, the content license comprising the reencrypted content key; and transmitting the content license to the user device (par.90-100, package content for user, provide encrypted key with license). 
Regarding claim 8, Irwin teaches wherein generating the reencrypted content key comprises generating the reencrypted content key without exposing operations using the plaintext of the content key to the rights management system during execution of the protected reencryption program (par.54-55, 189-195). 
Regarding claim 9, Irwin teaches wherein generating the reencrypted content key comprises generating the reencrypted content key without exposing the protected private decryption key of the content service system to the rights management system during execution of the protected reencryption program (par.54-55, 189-195). 
Regarding claim 14, Irwin teaches wherein the license further comprises one or more license terms relating to use of the piece of content (par.28-30, 32-33, 54-55, 107-114).
Claim Rejections - 35 USC § 103
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin, and further in view of Khalil (20190044940).
Regarding claim 2, Irwin teaches using licenses (par.54-55, 92-102, 159-170) but not expressly disclose, however Khalil teaches wherein the license request message further comprises a signed message (par.94-97). 
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Irwin to use signed requests as taught by Khalil.
One of ordinary skill in the art would have been motivated to perform such a modification to further secure and validate requests (Khalil, par.70-80, 90-100).
Regarding claim 3, Irwin/Khalil teaches wherein the method further comprises: prior to generating the reencrypted content key and the content license, verifying a signature of the signed message (Khalil, par.70-80, 94-97). 
Regarding claim 4, Irwin/Khalil teaches wherein the signed message comprises a content request message issued by the user device to the content service signed by the content service (Irwin, par. 40-42, 114-120, Khalil, par.70-80, 94-97). 
Regarding claim 5, Irwin/Khalil teaches wherein verifying the signature of the signed message comprises verifying that the signed message has been signed by the content service system (Khalil, par.70-80, 94-97). 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin, and further in view of Park (20190258778).
Regarding claim 10, Irwin does not expressly disclose, however, Park teaches wherein generating the reencrypted content key comprises: decrypting, in a protected execution process, the encrypted content key using the protected private decryption key of the content service system to generate a decrypted content key; and encrypting, in the protected execution process, the decrypted content key using the public encryption key of the user device to generate the reencrypted content key (par.32-35, 57-61). 

One of ordinary skill in the art would have been motivated to perform such a modification to maintain control of sensitive information and securely distribute it (Park, par.15-20, 50-70).
Regarding claim 11, Irwin/Park teaches wherein the protected reencryption program comprises an obfuscated program (Irwin, par. 39-43, Park, par.28-32, 56-50). 
Regarding claim 12, Irwin/Park teaches wherein the protected reencryption program is obfuscated using indistinguishability obfuscation (Park, par.28-32, 56-50). 
Regarding claim 13, Irwin/Park teaches wherein the protected reencryption program is obfuscated using whitebox cryptographic obfuscation (Park, par.28-32, 56-50). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419